Citation Nr: 0921597	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
lumbar spine disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
lumbar spine disability.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right hip disability, to include as 
secondary to service-connected lumbar spine disability, has 
been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a left hip disability, to include as 
secondary to service-connected lumbar spine disability, has 
been received.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
lumbar spine disability.

6.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
April 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision in which the RO, inter alia, 
denied service connection for right and left knee 
disabilities, as well as denied the Veteran's petitions to 
reopen previously denied claims for service connection for 
right and left hip disabilities-each claimed as secondary to 
his service-connected lumbar spine disability.  The Veteran 
filed a notice of disagreement (NOD) in June 2007, and the RO 
issued a statement of the case (SOC) in October 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in October 2007.

In December 2007, the appellant testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  
In May 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

In the SOC, the RO characterized the claims involving the 
hips as claims for service connection, although it appears 
that the claims were analyzed as requests to reopen.  
However, regardless of what the RO has done, the Board must 
address the questions of whether new and material evidence to 
reopen the claims for service connection for the right and 
left hip disabilities has been received because these matters 
go to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claims 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly-and, given the Board's 
favorable disposition of the petitions to reopen-the Board 
has characterized the appeal as regards the hips as set forth 
in items 3 through 6 on the title page.

The Board's decision reopening the claims for service 
connection for right and left hip disabilities is set forth 
below.  The underlying claims for service connection for 
those disabilities, on the merits, as well as the claims for 
service connection for right and left knee disabilities, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a July 2005 rating decision, the RO denied service 
connection for right and left hip disabilities, to include as 
secondary to a service-connected lumbar spine disability; 
although notified of the denial in a letter dated that same 
month, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the July 
2005 denial of the claims for service connection for right 
and left hip disabilities includes new evidence that relates 
to unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The RO's July 2005 denial of service connection for right 
and left hip disabilities, to include as secondary to 
service-connected lumbar spine disability, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As pertinent evidence received since the July 2005 denial 
is new and material, the criteria for reopening the claims 
for service connection for right and left hip disabilities 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable dispositions of the requests to reopen 
the claims for service connection for right and left hip 
disabilities, the Board finds that all notification and 
development actions needed to fairly adjudicate these aspects 
of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In a July 2005 rating decision, the RO denied service 
connection for right and left hip disabilities, finding that 
there was no evidence that these disabilities were incurred 
in or aggravated by service, and there was also no evidence 
of a relationship between these disabilities and the 
Veteran's service-connected lumbar spine disability.  The 
pertinent evidence of record at the time of the July 2005 
rating decision included the Veteran's service treatment 
records, which were negative for complaints regarding, or 
treatment for, any hip problems; reports of VA examinations; 
and VA outpatient treatment records dated through January 
2004.  The report of an April 2004 VA examination noted that 
the Veteran complained of pain in his hips.  The examiner 
noted that Patrick's test was positive on both hips, 
suggesting arthritis.  

The Veteran was notified of the July 2005 decision, but he 
did not initiate an appeal.   Therefore, the July 2005 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 
38 C.F.R. § 3.156(a).See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In this appeal, the Veteran sought to reopen his claims for 
service connection in January 2007.  Regarding petitions to 
reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the July 2005 RO denial of service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record since the RO's prior 
denial consists of VA treatment records dated through April 
2007, private treatment records from Dr. Maletz, the 
transcript of the December 2007 hearing, and various lay 
statements provided by the Veteran.  

An October 2005 VA outpatient treatment record notes that the 
Veteran had spondylolisthesis with radicular pain in the 
right leg.

A June 2006 private medical record from Dr. Maletz reflects 
the Veteran's complaints of hip pain.  On physical 
examination, range of motion was normal.  The doctor stated 
that he saw no intrinsic hip pathology and believed the hip 
pain was coming from the Veteran's back disability.  A June 
2007 magnetic resonance imaging (MRI) of the hips showed 
degenerative osteoarthritic changes in the right hip; the 
left hip was normal.  

In an October 2007 letter, Dr. Maletz stated that the 
Veteran's service-connected back disability "would have 
created" an abnormal gait, which "very definitely could 
contribute" to the progressive deterioration of the hips.  

The Board finds that the above-described evidence provides a 
basis for reopening the claims for service connection for 
right and left hip disabilities.  At the time of the July 
2005 rating decision, there was no medical evidence of a 
relationship between the Veteran's hip pain and military 
service, to include the service-connected lumbar spine 
disability.  The additionally received records include Dr. 
Maletz's opinion that the service-connected lumbar spine 
disability could have contributed to the Veteran's hip 
problems.  This evidence is new, in that it was not 
previously before agency decision makers, and it relates to 
unestablished facts needed to establish service connection.  
While Dr. Maletz's opinion was phrased in somewhat 
speculative and equivocal language, for the purposes of the 
"new and material" analysis, it nonetheless, provides a 
reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
right and left hip disabilities are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a right hip disability has been received, to 
this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for a left hip disability has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claims for 
service connection for right and left hip disabilities, on 
the merits, as well as the claims involving right and left 
knee disabilities, is warranted.

As mentioned, the Veteran asserts that his hip and knee 
disabilities are secondary to his service-connected lumbar 
spine disability.  During the December 2007 RO hearing, he 
said that he began having problems with his knees and hips 11/2 
years ago.  

The medical evidence reflects that the Veteran has 
degenerative joint disease of the left knee and right hip.  
The evidence is unremarkable for pathology involving the 
right knee or left hip; however, the Veteran has complained 
of pain in each of these joints and there is some suggestion 
that he has radiculopathy associated with his service-
connected lumbar spine disability.  As alluded to above, in 
an October 2007 letter, Dr. Maletz provided an opinion 
suggesting a relationship between the service-connected 
lumbar spine disability and the Veteran's hip and knee 
problems, however, this opinion is not sufficiently 
definitive to resolve the claims for servic3e connection, on 
the merits.

Given the above, the Board finds that further examination and 
medical opinion is needed to resolve the claims for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination of his knees and hips, by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby advised that failure to report for the scheduled 
examination, without good cause, may result in denial of the 
original claims for service connection (as those claims will 
be considered on the basis of the evidence of record), and 
shall result in denial of the reopened claims.  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the West 
Haven VA Medical Center (VAMC) dated through May 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for hip and knee problems from the West 
Haven VAMC since May 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also give the Veteran notice of the revised provisions 
of 38 C.F.R. § 3.310(a) as regards aggravation of a 
nonservice-connected disability by a service-connected 
disability (effective in October 1986).. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the New 
Haven VAMC all records of evaluation 
and/or treatment for the Veteran's hips 
and knees since May 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for right 
and left hip and knee disabilities.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic 
examination of his knees and hips, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The VA examiner should clearly identify all 
current disabilities involving the 
Veteran's right and left knees and his 
right and left hips, to include any 
radiculopathy of the lower extremities 
associated with the Veteran's service-
connected lumbar spine disability.  Then, 
with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that such disability 
(a) is medically related to service; or (b) 
was caused, or is aggravated, by service-
connected lumbar spine disability.  If 
aggravation is found, the physician should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. § 
3.310(a) (as revised effective in October 
2006).

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the reopened 
claims for service connection, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority(to include the provisions of 
38 C.F.R. § 3.310(a), as revised in 
October 2006).  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered (to 
particularly include 38 C.F.R. §§ 3.655(b) 
and 3.310(a), as appropriate), along with 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


